Title: To George Washington from Charles Harrison, 5 December 1780
From: Harrison, Charles
To: Washington, George


                        
                            My Dr Sir
                            Virga Richmond 5th Decr 1780
                        
                        I have the pleasure to acknowledge the rect of your Excellency’s polite & friendly favor by Major
                            Genl Greene, under whose comd promise myself no small share of happiness. and through his aid to be enabled, to arrange
                            matters within my department, no little deranged by the late unfortunate defeat. It adds no little to my happiness that I
                            merrit a share of your confidence, which shall endeavour to cultivate by doubling my exertions.
                        I was order’d by Genl Gates (after regulating matters as well as circumstances would permit) to repair to the
                            State, & lay before the Legislative the distress’d situation of the remains of the troops under my command; with
                            some difficulty have in a measure relieved their wants, at least so far as to enable them to take the field, with some
                            tolerable degree of comfort, & I fully intended to have return’d to the Army immediately after obtaining my
                            wishes; but the arrival of the Brittish troops at Portsmouth, & the confus’d situation of the State Artillery
                            obliged me to cast my attention that way, & endeavour to fit a few pieces for the Field, this by the exertions of
                            a few of my Officers, was effected in a little time. I must beg leave to ask your Excellency whether, it would not be
                            advisable a few light 3 lb. Shoud be sent the Southern Army, such may prove very serviceable in so woody a Country; at
                            present we have only six 6 lb. & two Howts. And now believe me Dr Sir with due respect, Your Obt Sert

                        
                            Cha. Harrison
                            Comdt Artillery
                        
                    